DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20160125565 hereinafter Choi) in view of Lee (KR 20140038664 A hereinafter Lee) in further view of Imai (US20100119898 hereinafter “Imai”).

With regard to claim 1, Choi teaches
An object detection sensor comprising: 
a sensing layer (130) including a binder (“the CMC layer 130 may be formed of carbon micro-coils in a spiral coil state dispersed in silicon”, page 5 para 4) and a carbon micro-coil (131) in the binder; and a plurality of sensing electrodes (121, 122) disposed in the sensing layer (130), 

Choi does not teach the binder being a resin 

However, Lee teaches a binder (200) being made of resin (as further taught on page 2) for containing micro-coils (310)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the resin binder of Lee because resin was a known suitable binder material for micro-coils and it has been held that selecting a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (See MPEP 2144.07).

Choi teaches a tactile sensor capable of proximity detection (see title). The sensor senses when an object is approaching a sensing area as well as when an object is contacted (“The tactile sensor 100 of the film type capable of proximity detection according to the embodiment of the present invention can operate not only as a tactile sensor but also as a proximity sensor through the sensing area and the CMC layer 130”, page 3 para 10). 
When the sensor is contacted, a capacitance value is changed due to the pressure applied to the sensor (“a capacitance value inside a contact point which is changed by a pressure applied by an object to be contacted”, page 5 para 8). 
The capacitance value is also changed as an object approaches the sensor as the sensor is capable of proximity detection (“Therefore, the tactile sensor 100 of the film type capable of proximity detection according to the embodiment of the present invention can measure the proximity of the object by measuring the capacitance value of the CMC layer 130, which is changed by an object approaching from the outside It can operate as a proximity sensor”, page 4, 2nd to last paragraph). 
It is noted that when capacitance changes the impedance changes as well. Therefore, the impedance value in Choi would change with the change in capacitance value as impedance is inversely related to capacitance.

Choi does not teach that an impedance value is changed based on a reference value and that the impedance value decreases when a “target object” approaches and increases when a “foreign object” is contacted by the sensor.

However, Imai teaches an impedance comparator (150) that compares a reference impedance value with a measured impedance value (see abstract). The system detects an amount of water based on an increase and decrease in impedance values as it is compared to a reference impedance. (See final sentence of para [0046] to the end of para [0047]). 
(Choi in combination with the impedance system of Imai, will allow Choi to detect a “target object” that approaches due to a decreasing impedance value and detect a target object that contacts the sensing layer due to an increase in impedance as its compared to a reference impedance value).
It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have a impedance comparator capable of comparing an increase and decrease in impedance as its compared to a reference impedance because comparing a reference value with a measured value with increasing and/or decreasing values allows the sensor to detect different objects and/or movement by mapping different objects and/or movement to a increase or decrease in the impedance value as it relates to the reference value. 


With regard to claim 7, Choi teaches that
the carbon micro- coil (131) is disposed in the sensing layer (130) in a content of 2% (page 8)

With regard to claim 8, Choi does not teach
a thickness of the sensing layer is in a range of 100 μM to 20 mm 

	Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the sensor to be useful- i.e. too small a sensor would be difficult to handle during assembly and too large a sensor would not fit in most application where a sensor is used discretely. It would have been obvious to one of ordinary skill to select or at least try the 100μM to 20mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


Claims 2-5, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Lee, in view of Imai, in further view of Stockschlager (US20120085029 hereinafter Stockschlager).

With regard to claim 2, Choi teaches
a substrate (110) on which the sensing layer (130) and the sensing electrode (121, 122) are disposed; 

Choi does not teach a protective layer 

However, Stockschlager teaches a protective layer (60). Member (60) is an enclosed member having a hollow (70) for receiving sensor (66, 72) and as such member (60) protects sensor (66,72).

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the protective layer of Stockschlager because enclosing a sensor in a protective layer provided the known benefit of reducing damage to the sensor and the arrangement of Stockschlager provides an additional market in vehicle doors for the sensor of Choi.

With regard to claim 3, Choi does not teach an elastic member
However, Stockschlager teaches
an elastic member (60) including an insertion groove (70) in which the sensor (66, 72) is inserted, wherein the elastic member (60) is inserted into a window frame (10) of a door body (6).
It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the elastic member of Stockschlager, because the elastic member arrangement of Stockschlager provides an additional market in vehicle doors for the proximity sensor of Choi.

With regard to claim 4,
The resin of Lee includes rubber resin and when provided to the sensor of Choi with the sensor being located inside the elastic member as in Stockschlager, the rubber resin with embedded micro-coils would be located inside the rubber elastic member.

With regard to claim 5, Choi teaches
the sensing electrode (121, 122) includes a copper wire (figures 3a,3b and page 8) inserted into the sensing layer.

With regard to claim 9, Choi teaches
a ratio of an area of an upper surface of the sensing electrode (121, 122) to that of the substrate (110) is in a range of 1% to 50% (figure 3a, 3b).

Examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 1% to 50% is still encompassed by the proportions shown even if the scale is off a small amount. While it appears that the drawings disclose the claimed range, it is not specifically stated. Nevertheless it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

With regard to claim 10
That it’s sensing electrode (121, 122) has a thickness in a range of 25 μM to 2 mm.

Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the electrode to be useful- i.e. too small a electrode would make the sensor less effective as it would limit the proximity range and too large a electrode would make the sensor too large to fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 25 μM to 2 mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

	
With regard to claim 11, Choi teaches
the sensing electrode (121, 122) is in plural and includes a first partition wall portion (150) disposed on the substrate (110) and surrounding one of the plurality of sensing electrodes (121, 122) and a second partition wall portion (150) disposed on the substrate (110) and surrounding the other one of the plurality of sensing electrodes (121, 122)
Choi does not teach
wherein the sensing layer includes a first sensing layer disposed in the first partition wall portion and a second sensing layer disposed in the second partition wall portion and physically separated from the first sensing layer.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi to have two separated sensing layers because separating the sensing layers allow for an equally effective sensor with lower material cost as less sensing layer material will be used. (See MPEP 2144.04 VI. C)

With regard to claim 12, The rejection for claim 1 that included the combination of Choi, Lee, and Imai teach the limitation of claim 12, but Choi in combination does not teach that the use of the sensor is in a vehicle and a driving condition determining unit that’s further recited in claim 12.  

However, a sensor or safety device in a vehicle with a driving condition determining unit is taught in Stockschlager,
a door body (6); a window (8) disposed in the door body (6); and a sensor (66, 72) disposed on the door body (6) for sensing an object existing on an opening and closing path of the window

and a driving condition determining unit (circuit 300) for determining a driving condition of the window (8) based on a sensing result of the sensor (66, 72)
wherein the driving condition determining unit (circuit 300) determines the driving condition of the window (8) based on a degree of decrease (degree of decrease is what’s measured by Choi in view of Imai, as a degree of decrease is formed when the impedance value changes from the reference impedance value) of the impedance value (when combined with Choi in combination of Imai for sensing impedance) when the value decreases based on the reference impedance value. 

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the sensor used in a vehicle and driving condition determining unit of Stockschlager, because the vehicle arrangement of Stockschlager provides an additional market in vehicle doors for the proximity sensor of Choi.


With regard to claim 13, Choi teaches
the sensor further includes a substrate (110) on an upper surface of which the sensing layer (130) and the sensing electrode (121, 122) are disposed, and a protective layer surrounding the substrate (110), the sensing layer (130), and the sensing electrode (121, 122).

With regard to claim 14, Stockschlager teaches
the sensor (66, 72) is inserted into an insertion groove (70) of the elastic member (60).


With regard to claim 15 
The resin of Lee includes rubber resin and when provided to the sensor of Choi with the sensor being located inside the elastic member as in Stockschlager, the rubber resin with embedded micro-coils would be located inside the rubber elastic member.

With regard to claim 16, Choi teaches
the sensing electrode (121, 122) includes a copper wire (figures 3a,3b and page 8) inserted into the sensing layer.

With regard to claim 18, Stockschlager teaches
wherein the driving condition determining unit (circuit 300) decreases an opening and closing speed (“the motor driving the window glass will stop and/or reverse the window movement”, para [0041]) of the window (8) according to a degree of increase of the impedance value (when provided with Choi, the window will slow down and come to a stop according to a degree of increase of the impedance value during opening and closing of the window).

With regard to claim 19, Choi teaches that
the carbon micro- coil (131) is disposed in the sensing layer (130) in a content of 2% (page 8) and
a ratio of an area of an upper surface of the sensing electrode (121, 122) to that of the substrate (110) is in a range of 1% to 50% (figure 3a, 3b).

Examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 1% to 50% is still encompassed by the proportions shown even if the scale is off a small amount and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

Choi does not teach
a thickness of the sensing layer is in a range of 100 μM to 20 mm 

	Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the sensor to be useful- i.e. too small a sensor would be difficult to handle during assembly and too large a sensor would not fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 100μM to 20mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

With regard to claim 20, Choi teaches
the sensing electrode (121, 122) is in plural and includes a first partition wall portion (150) disposed on the substrate (110) and surrounding one of the plurality of sensing electrodes (121, 122) and a second partition wall portion (150) disposed on the substrate (110) and surrounding the other one of the plurality of sensing electrodes (121, 122)
Choi does not teach
wherein the sensing layer includes a first sensing layer disposed in the first partition wall portion and a second sensing layer disposed in the second partition wall portion and physically separated from the first sensing layer.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee and the elastic member of Stockschlager, to have two separated sensing layers because separating the sensing layers allow for an equally effective sensor with lower material cost as less sensing layer material will be used. (See MPEP 2144.04 VI. C)

Response to Arguments
The specification objection has been withdrawn in response to clarification from the applicant and amendments made to the claims. 
 The 112 rejections have been withdrawn in response to clarification from the applicant and amendments made to the claims.
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on only the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Imai has been added to further teach the features in which the applicant argue that include a reference impedance value and determinations based on a increase or decrease of impedance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637